Per Curiam.
This suit was commenced by attachment against the defendants as copartners. The affidavit alleged the partnership, and, as a basis for the attachment, alleged certain fraudulent acts against defendant Winterstein. The writ of attachment was issued, commanding the sheriff to seize under it any property of the defendants. What, if anything, was done under the attachment, does not appear. All the defendants were duly summoned. Judgment ]vas taken against Winterstein by default, and against the other defendants by consent in open court. After the judgment, Winterstein made a motion to quash the writ and to vacate the judgment, because the attachment was erroneously issued against his co-defendants, and did not comply with section 8015, 2 How. Stat. The sufficient reply to this is that the writ was good as to Winterstein. His copartners were the only ones injured, and the only ones who could take advantage of the error.
Judgment affirmed.